Exhibit 10.7

FIRST STATE BANCORPORATION

DEFERRED COMPENSATION PLAN

Effective December 1, 2005



--------------------------------------------------------------------------------

FIRST STATE BANCORPORATION

DEFERRED COMPENSATION PLAN

WHEREAS, First State Bancorporation (the “Company”), a New Mexico corporation,
recognizes the valuable services performed by certain of its executive employees
and the executive employees of related companies and wishes to encourage these
employees to continue their employment with their respective employers; and

WHEREAS, the Company now wishes to set forth the terms and conditions upon which
compensation of the executive employees may be deferred or additional
compensation may be paid to the employees to the employees’ beneficiaries after
an employee’s separation from service, retirement, disability, or death in
compliance with Section 409A of the Internal Revenue Code and its accompanying
regulations.

NOW, THEREFORE, the Company adopts this Plan.

ARTICLE 1.

DEFINITIONS

For purposes of this Plan, unless the context requires otherwise, the following
words and phrases shall have the meanings indicated below:

 

1.1 Account means the account established for each Employee pursuant to
Section 2.2.

 

1.2 Administrator means the compensation committee of the board of directors of
the Company. The Administrator shall have the right to delegate certain
responsibilities under the Plan and to engage agents as it sees fit to provide
assistance with the Plan, including legal, accounting or other service
providers.

 

1.3 Base Compensation means the Participant’s regular wages, salaries, fees, for
professional services and other amounts received in the course of regular
payroll practices (whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Employer for
payroll periods beginning on or after the first day of the Plan Year to the
extent the amounts are includable in gross income, including but not limited to
commissions, fringe benefits, reimbursements and expense allowances, but not
including those items excludable for the definition of compensation under Treas.
Reg. Section 1.415-2(d)(3) and including non-performance based bonuses.

 

1.4 Beneficiary(ies) means (a) the person or persons, natural or otherwise, so
designated in writing by the Employee in a form provided for this purpose and
filed with the Administrator (and, in the event that more than one person is so
designated, benefits shall be allocated equally among such persons unless
another allocation method acceptable to the Administrator is specified in such
designation) or (b) the Employee’s estate in the event no such designation is
made or no person so designated survives the Employee.

 

First State Bancorporation Deferred Compensation Plan    12/05          1
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

1.5 Change in Control means the date on which one of the following shall have
occurred with respect to the Company, but not with respect to any other
Employer:

 

  (a) any one person, or more than one person acting as a “group,” acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50 percent of the total fair market value or
total voting power of the stock of the Company. However, if any one person, or
more than one person acting as a group, is considered to own more than 50
percent of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a change in the ownership of the Company (or to cause a
change in the effective control of the Company (within the meaning of paragraph
(g)(5)(vi) of Prop. Treas. Reg. § 1.409A-3). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section 1.4(a).

 

  (b) Any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35 percent or more of the total voting power of the stock of the
Company;

 

  (c) A majority of members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors prior
to the date of the appointment or election;

 

  (d) Any one person, or more than one person acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the corporation immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

For purposes of this Section 1.5, persons will not be considered to be acting as
a group solely because they purchase or own stock of the Company at the same
time, or as a result of the same public offering. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. If a person, including an entity,
owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock, or similar transaction, such shareholder is
considered to be acting as a group with other shareholders in a corporation
prior to the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation.

 

First State Bancorporation Deferred Compensation Plan    12/05          2
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

1.6 Code means the Internal Revenue Code of 1986, as amended at the particular
time applicable.

 

1.7 Disability Date means the date on which the earlier of the following occurs:

 

  (a) The Participant is determined to be disabled under the terms of the long
term disability policy then in place with the Employer; or

 

  (b) The Participant is determined to be totally disabled by the Social
Security Administration.

 

1.8 Effective Date means December 1, 2005.

 

1.9 Employee means an individual who is employed by an Employer as a highly
compensated and/or management level employee whom the Employer reasonably
anticipates will earn at least $200,000 in total compensation per Plan Year.

 

1.10 Employer means the Company, its successor and parent and any successor to
all or a major portion of the Company’s assets or business which assumes the
obligations of the Company, and each other related entity of the Company,
including, without limitation, First State Bank of New Mexico.

 

1.11 ERISA means the Employee Retirement Income Security Act of 1974, as amended
at the particular date applicable.

 

1.12 Participant means an Employee selected by the Administrator in its sole
discretion to participate in this Plan who has completed and returned the Plan
enrollment forms pursuant to Section 2.1.

 

1.13 Performance-Based Compensation means the Participant’s compensation, the
payment of which or the amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria and that is
calculated based upon a performance period of at least 12 months, such as
bonuses or amounts based on profit-sharing criteria.

 

1.14 Plan means the First State Bancorporation Deferred Compensation Plan as
adopted herein and all amendments thereto.

 

1.15 Plan Year means the 12 consecutive month period ending each December 31.

 

1.16 Retirement Date means the first day of the first month which coincides
with, or immediately follows the earlier of (a) the date on which the
Participant reaches 60 years of age with ten years of continuous service with
the Employer, or (b) the date on which the Participant reaches age 65 with five
years of continuous service with the Employer; or, if later, the date on which
the Participant actually retires.

 

First State Bancorporation Deferred Compensation Plan    12/05          3
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

1.17 Termination Date means the first day of the first month that coincides
with, or immediately follows, the date on which the Employee terminates service
with his or her Employer (without being immediately employed by another
Employer) and has not forfeited benefits pursuant to Article 5. Termination Date
shall not include the date on which an Employee begins an approved leave of
absence from the Employer; provided that, failure to return from such leave of
absence on a timely basis shall result in a Termination Date on the earlier of
(1) six months following the date on which the approved leave began; or (2) the
date on which the Employee was scheduled to return.

 

1.18 Trust means the trust executed by and between the Company and such trustee
as may be chosen by the Administrator. The trust shall be a “rabbi trust”
established in accordance with Internal Revenue Service Revenue Procedure 94-52.

 

1.19 Unforeseeable Emergency means a severe financial hardship of a Participant
or a Beneficiary resulting from:

 

  (a) an illness or accident of the Participant or Beneficiary, or his or her
spouse or dependent (as defined in section 152(a)), including the need to pay
for medical expenses such as non-refundable deductibles and the costs of
prescription drug medication;

 

  (b) loss of the Participant or Beneficiary’s property due to casualty,
including the need to rebuild a home following damage to a home not otherwise
covered by insurance (for example, not as a result of a natural disaster);

 

  (c) imminent foreclosure of or eviction from the Participant’s or
Beneficiary’s primary residence;

 

  (d) funeral expenses of a spouse or a dependent; or

 

  (e) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or Beneficiary.

The purchase of a home and the payment of college tuition are not unforeseeable
emergencies.

ARTICLE 2.

BENEFIT

 

2.1 Enrollment. As a condition of participation, each Participant shall
complete, execute and return to the Administrator within 30 days of the initial
date of eligibility, an election form, a beneficiary designation form, and any
other enrollment documentation that may be required by the Administrator from
time to time in its sole discretion. Participation in the Plan shall begin as of
the first day of the first payroll period following receipt by the Administrator
of such forms or as soon as practicable thereafter.

 

First State Bancorporation Deferred Compensation Plan    12/05          4
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

2.2 Participant Accounts. Each Participant shall have an Account established in
his or her name under the Plan to which his or her Employer shall credit an
annual benefit as specified in Section 2.3. The Administrator shall cause
benefit statements reflecting the current amount in the Participant’s Account to
be distributed to each Participant on an annual basis.

 

2.3 Benefit. The Employer of the Participant shall contribute and each
Participant’s Account shall be credited with an amount equal to the sum of
(a) and (b), as follows:

 

  (a) Employer Contribution. The Employer may contribute an amount to each
Participant’s Account determined in the sole discretion of the Employer. The
contribution may be different with respect to each Participant, and may, without
limitation, be calculated in accordance with certain pre-established performance
goals or with reference to the amount of the Participant’s contribution. The
contribution shall be made on a date at the beginning of each Plan Year in
respect of the immediately preceding Plan Year, or at such other time as the
Administrator may determine in its sole discretion.

 

  (b) Participant Contribution.

 

  (1) Base Compensation Deferral Election. The Participant may elect, on the
form provided by the Administrator, to contribute a dollar amount or percentage
of Base Compensation that otherwise would be payable to the Participant by the
Employer. The minimum amount of Base Compensation that may be deferred under the
Plan for any Plan Year by a Participant is 5% of a Participant’s Base
Compensation. The maximum amount that may be deferred under the Plan for any
Plan Year by a Participant is 50% of the Participant’s Base Compensation. An
initial election to defer receipt of Base Compensation must be made not later
than 30 days after the date the Employee becomes a Participant. Any subsequent
election to defer receipt of Base Compensation by the Participant must be made
before the first day of the Plan Year for which the Base Compensation is
payable.

 

  (2) Performance-Based Compensation Deferral Election. The Participant may
elect, on the form provided by the Administrator, to contribute a dollar amount
or percentage of Performance-Based Compensation that otherwise would be payable
to the Participant by the Employer. The minimum amount that may be deferred
under the Plan for any Plan Year by a Participant is 5% of a Participant’s
Performance-Based Compensation. The maximum amount that may be deferred under
the Plan for any Plan Year by a Participant is 100% of the Participant’s
Performance-Based Compensation. An initial election to defer receipt of Base
Compensation must be made not later than 30 days after the date the Employee
becomes a Participant. Any subsequent election to defer receipt of
Performance-Based Compensation by the Participant must be made no later than 6
months before the end of the period used to calculate the Performance-Based
Compensation.

 

First State Bancorporation Deferred Compensation Plan    12/05          5
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

2.4 Investment of Account. To the extent the Participant’s Account is held in
the Trust, the Participant shall have the right, consistent with the terms of
the Trust, to invest the amounts credited to his or her Account among the
investment vehicles selected by the Administrator in its sole discretion, which
may include, without limitation, variable life insurance products and mutual
funds. Any losses incurred or gains realized by the Participant shall be
subtracted from or added to the amount in the Participant’s Account on a regular
frequency as determined by the Administrator. A Participant may choose to
reallocate the amounts in his or her Account among the investment alternatives
on a regular frequency as determined solely by the Administrator.

 

2.5 Obligation Limited to Account. The Employer shall have no additional
financial obligation to the Participant under this Plan beyond the amounts
credited to the Participant’s Account in accordance with this Article 2.

ARTICLE 3.

VESTING OF BENEFITS

 

3.1 Vesting. All amounts contributed to a Participant’s Account pursuant to
Section 2.3 (b) of the Plan shall be immediately vested. All amounts contributed
to a Participant’s Account pursuant to Section 2.3(a) of the Plan shall be
vested in accordance with the following schedule, subject to the forfeiture
provision of Article 5:

 

Completed Years
of Employment

   Vested
Percentage  

0

   0  

1

   33 %

2

   67 %

3

   100 %

Such vesting schedule shall also apply to investment gains and earnings, if any,
earned on the Participant’s Account pursuant to Section 2.4.

“Years of Employment” shall mean 12 consecutive month periods measured from the
later of: (a) the Effective Date of the Plan; or (b) the date of the Employee’s
initial employment with the Employer. There shall be no vesting credit for past
employment.

 

3.2 Subject to Trust. The Employer’s obligation to the Participants is an
unfunded, unsecured promise to pay compensation in the future. No Participant or
Beneficiary shall acquire any property interest in his or her Account or any
other assets of the Employer, their rights being limited to receiving from the
Employer deferred payments as set forth in this Plan and the underlying Trust.
All amounts contributed

 

First State Bancorporation Deferred Compensation Plan    12/05          6
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

to the Trust with respect to the Participants shall be held in accordance with
the terms of the Trust. All amounts credited to a Trust account shall be subject
to the claims of the general creditors of the Employer. Nothing contained in the
Plan shall constitute a guaranty by any person that the assets of an Employer
will be sufficient to pay any benefit hereunder.

 

3.3 Acceleration of Vesting. A Participant’s unvested Account shall become
immediately vested in the event of:

 

  (a) a Change in Control,

 

  (b) the Participant’s Retirement Date,

 

  (c) the Participant’s death or presumed death while employed by the Employer,
or

 

  (d) the Participant’s Disability Date.

ARTICLE 4.

PAYMENT OF BENEFIT

 

4.1 Employee’s Retirement or Disability. Upon the earlier of a Participant’s
Retirement Date or Disability Date, the Participant shall be entitled to receive
a distribution equal to the Participant’s vested Account balance under the Plan
as of the date of such Retirement Date or Disability Date. Such distribution
shall be paid in a single lump sum, or, upon the Participant’s valid election,
in substantially equal annual installments over a period of either five or ten
years. Any such election must be made not later than 30 days following the date
on which the Employee first becomes a Participant. If permitted by the
Administrator, a Participant may elect a different form of distribution
prospectively only, for any amounts to be deferred or added to his or her
Account in a subsequent Plan Year, provided that such election is made prior to
the Plan Year to which the election applies.

Payment shall be made (or shall begin) on the first day of the month following
the date on which the Account becomes payable, or as soon as administratively
practicable thereafter. Each subsequent payment (if applicable) shall be made on
the anniversary of the first distribution date. Where the installment form of
distribution is selected, the amount of each installment shall be calculated by
dividing the Participant’s vested Account balance as of the date of the
distribution by the number of installments remaining pursuant to the
Participant’s distribution election. Each installment shall take into account
earnings or losses, if any, attributable to the balance of the vested Account
remaining unpaid.

Notwithstanding the foregoing, if the Participant’s vested Account does not
exceed $10,000 on the date on which the Participant becomes entitled to a
distribution of his or her Account (whether lump sum or installment), the
Administrator may elect to pay the value of the Account to the Participant in a
single lump sum distribution.

 

First State Bancorporation Deferred Compensation Plan    12/05          7
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

4.2 Participant’s Termination or Death. Upon the earlier of a Participant’s
Termination Date or death (or presumed death), the Participant’s vested Account
balance under the Plan shall be distributed to the Participant or, in the event
of death or presumed death, to the Participant’s Beneficiary, in a single lump
sum as soon as practicable following the Termination Date or date of death (or
presumed death).

 

4.3 Delay in Payment for Specified Employee. If the Participant is determined by
the Employer to be a “specified employee” within the meaning of Prop. Treas.
Reg. §1.409A-1(i) or any successor regulation, then any payment made on account
of the Participant reaching his Termination Date or actual retirement shall be
made (or shall begin) on the first day of the month following the six-month
anniversary of the date the Participant’s Termination Date or actual retirement,
or as soon as administratively practicable thereafter. Each subsequent payment
(if applicable) shall be made on the anniversary of the Participant’s
Termination Date. No delay is required for payments made on account of the
Participant’s death (or presumed death) or attainment of his Retirement Date
(unless the Participant actually retires) or Disability Date.

 

4.4 Change in Control. Upon the occurrence of a Change in Control, a Participant
shall be entitled to receive a distribution equal to the Participant’s Account
balance under the Plan (after application of Section 3.3). Such distribution
shall be paid in a single lump sum or, upon the Participant’s valid election, in
substantially equal annual installments over a period of three years. Such
election must be made on the Participant’s initial election to participate in
the Plan. Payment shall be made (or shall begin) on the first day of the month
following the date on which the Change in Control occurs, or as soon as
administratively practicable thereafter. Each subsequent payment (if applicable)
shall be made on the anniversary of the first distribution date. Unless
otherwise provided in a Participant’s current employment agreement with an
Employer, if payment of a Participant’s vested account balance will, when
combined with other payments to the Participant under other plans or agreements,
create an excise tax liability to a Participant pursuant to Code section 280G,
then the amount of the distribution from this Plan may be reduced by the
Employer at the written direction of the Participant to prevent any imposition
of such excise tax; provided that, the balance in the Participant’s Account will
be distributed as soon as practicable following the one-year anniversary of the
Change in Control, or such later date as the Administrator determines, in its
sole discretion, will not result in the characterization of such payment as an
“excess parachute payment.”

 

4.5 Distribution upon Unforeseeable Emergency. A Participant may elect to
receive a distribution of all or a portion of his or her Account balance at any
time if the Participant experiences an Unforeseeable Emergency. Whether a
Participant is faced with an Unforeseeable Emergency permitting a distribution
under this Section 4.5 is to be determined based on the relevant facts and
circumstances, but, in any case, a distribution on account of Unforeseeable
Emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or

 

First State Bancorporation Deferred Compensation Plan    12/05          8
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan. Moreover, a
distribution because of an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution). A Participant who
receives a distribution pursuant to this Section 4.5 shall be prohibited from
participating in the Plan for the remainder of the Plan Year in which the
distribution is made.

 

4.6 Form of Payment. The Participant’s vested Account shall be payable solely in
the form of cash.

 

4.7 Constructive Receipt. If and only to the extent this Plan is determined to
fail to meet the requirements of Code Section 409A and Proposed Treas. Reg.
1.409A-1 et. seq. or any successor regulations, payment may be made to a
Participant. Such payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of Code
Section 409A and the regulations.

 

4.8 Withholding. All amounts payable to the Participant or the Participant’s
Beneficiary shall be made subject to all applicable federal and state
withholding requirements.

ARTICLE 5.

FORFEITURE OF BENEFIT

Notwithstanding any other provision of the Plan, in the event that a
Participant’s employment with the Employer is terminated for cause as determined
in the sole discretion of the Administrator, the Participant shall forfeit any
benefit payment otherwise payable to the Participant under Section 2.3(a) of the
Plan. For the purpose of the Plan, “cause” shall be: (1) the definition of
“cause” used in the Employee’s current employment agreement with the Employer;
or, (2) if the Participant has not entered into an employment agreement with the
Employer, as determined in the sole and absolute discretion of the
Administrator: (a) refusal to obey written directions of the Board of Directors
or a superior officer (so long as such directions do not involve illegal or
immoral acts); (b) substance abuse that is injurious to the Employer; (c) fraud
or dishonesty that is injurious to the Employer; (d) breach of any obligation of
nondisclosure or confidentiality owed to the Employer; (e) commission of a
criminal offense involving money or other property of the Employer (excluding
any traffic violations or similar violations); or (f) commission of a criminal
offense that constitutes a felony or a misdemeanor involving moral turpitude,
recklessness or fraud in the jurisdiction in which the offense is committed. A
Participant who agrees to resign from his or her affiliation with the Employer
in lieu of being terminated for cause may be deemed to have been terminated for
cause for purposes of the Plan.

 

First State Bancorporation Deferred Compensation Plan    12/05          9
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

ARTICLE 6.

AMENDMENT OR TERMINATION OF PLAN

The Company reserves the right to amend or terminate this Plan at any time and
from time to time for any reason by action of the board of directors of the
Company; provided, that no amendment shall affect an Employee’s right to receive
benefits under Section 2.3(b) upon termination of the Plan. The Administrator
shall have the right to amend this Plan at any time and from time to time if
such amendment is necessary to comply with the Code, ERISA or if, in the
judgment of the Administrator, such amendment will not result in any material
increase in the benefits provided under or the cost of maintaining the Plan. Any
such amendment may be made retroactively effective to the extent permitted by
applicable law. No Employer other than the Company shall have the right to amend
or terminate this Plan.

ARTICLE 7.

MISCELLANEOUS

 

7.1 Effect Upon Employment. Nothing contained herein shall be construed to be a
contract of employment for any term of years, and this Plan shall not confer
upon an Employee the right to continue in the employ of the Employer.

 

7.2 Non-Assignability. A Participant may not voluntarily or involuntarily
anticipate, assign, or alienate (either at law or in equity) any benefit under
the Plan. Furthermore, a benefit under the Plan shall not be subject to
attachment, garnishment, levy, execution, or other legal or equitable process.

 

7.3 Participation in Other Plans. Nothing in this Plan shall affect any right
that a Participant may otherwise have to participate in any retirement plan or
agreement that the Employer has adopted or may adopt hereafter.

 

7.4 Governing Law. To the extent not preempted by federal law, this Plan shall
be construed in accordance with, and shall be governed by, the laws of the State
of New Mexico.

 

7.5 Entire Understanding. This instrument contains the entire understanding
between the Employer and the Participants relating to the Plan, and supersedes
any prior agreement between the parties, whether written or oral.

 

7.6 Provisions Severable. To the extent that any one or more of the provisions
of the Plan shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.

 

7.7 Status under ERISA and the Code. This Plan is intended to be an unfunded
plan for the benefit of a select group of management or highly compensated
employees (a “top hat” plan) within the meaning of the ERISA, only to the extent
that ERISA may be deemed to apply, and shall be interpreted and administered to
the extent possible in a manner consistent with that intent. Any claim or appeal
for benefits made

 

First State Bancorporation Deferred Compensation Plan    12/05          10
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

under this Plan shall be processed in accordance with the claims procedures
outlined in Part V of Title I of ERISA. This Plan is intended to comply with
Section 409A of the Internal Revenue Code and shall be interpreted to so comply.

 

7.8 Indemnification. The Company agrees to indemnify and defend to the fullest
extent permitted by law all persons who are, were, or may serve as Administrator
against any liabilities, damages, costs and expenses (including attorney’s fees
and amounts paid in settlement of any claim approved by the Company) occasioned
by their occupying or having occupied an administrative position in connection
with the Plan, except when due to their willful misconduct or recklessness.

The following page is the execution page]

 

First State Bancorporation Deferred Compensation Plan    12/05          11
Prepared by Holland & Hart LLP        



--------------------------------------------------------------------------------

In witness whereof, the Company has executed this Plan on the date written
below.

 

FIRST STATE BANCORPORATION By:  

/s/ Michael R. Stanford

  Michael R. Stanford Title:   President and Chief Executive Officer Date:  
December 1, 2005

 

First State Bancorporation Deferred Compensation Plan    12/05          12
Prepared by Holland & Hart LLP        